its an fs f oss ae department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name uil code org address xx date address address date person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court february 20xx dear a final adverse determination_letter as to your exempt status under sec_501 this is of the internal_revenue_code per your signed agreement on november 20xx your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment to finance the assistance you rely on home assistance to home buyers sellers and other real-estate related businesses that stand to benefit from your receipt of a payment these down payment assistance transactions from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions therefore operated primarily to further your insiders’ business interests in addition you you are operated for a substantial nonexempt purpose operations further the private interests of the persons that finance your not operated exclusively for exempt_activities purposes described in sec_501 accordingly you are you failed to meet the requirements of sec_501 and sec_1 -1 d in that you failed to establish that you were operated exclusively for an exempt c purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers and ask for taxpayer_advocate assistance or you can contact the taxpayer you can call advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling the taxpayer_advocate is not able to reverse legal we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours sunita lough director eo examinations internal_revenue_service department of the treasury date date te_ge division goijden gate avenue ms sf san francisco califernia taxpayer_identification_number form_990 contact numbers telepnone fax certified mail - return receipt requested dear __ we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_50 c of the internal revenuc code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverseaction we will send you a final modification or revocation letter hf you do not agree with our proposed revocation you must submit to us written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should inciude a statement of the facts the applicable law and arguments in support of your position an appeais officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informaily and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for teehnical advice as explained in publication if we issue a determination_letter to you based on technical adviee no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f 1f we do not hear from you within days from the date of this letter we wil process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter ihe irs will consider it to be a failure to exhaust your available adminisirative remedies sec_7428 of the code provides in part a declaratory_judgment o decree under this section shall not be issued in any proceeding unless the tax_court the ciaims court or the district cour of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we wil then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right tc contact the office_of_the_taxpayer_advocate taxpayer advacate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legaliy correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states count the taxpayer_advocate can however see that a tax matter that may not have been resolved through nonnal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your loca taxpayer_advocate at if you have any questions please cali the contact person at the tclephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to cali if we need to contact you thank you for your cooperation inches re marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 348c9f form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service org ein 20kx legend org organization name dir-3 director director director xx date state state dir-1 dir-2 issues whether an a down-payment assistance program is operated exclusively for charitable purposes within the meaning of sec_501 organization whose primary operating purpose is facts org was incorporated in the state of state on april 20xx the corporation was formed under the nonprofit laws for the promotion of social welfare within the meaning of sec_501 of the internal_revenue_code_of_1986 the corporation’s initial directors were dir-1 dir-2 and dir-3 the foundation filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code in 20xx the application was signed by dir-1 president on may 20xx in part ii of the application org stated that it intended to encourage and assist low- ‘ncome families to become homeowners by creating a system for such families to make initial the organization planned to accomplish this by working in downpayments on suitable homes conjunction with the u s department of housing and urban development hud in part ii question org stated that the primary source of support would consist of contributions and processing fees from sellers in the aggregate amount of approximately of the contract sales_price for properties sold through organization’s non-profit program in part ii question the organization described its fundraising program it stated that upon receipt of a determination_letter the officers intended to solicit charitable_contributions from established contacts in the community to obtain sufficient funds in order to begin the downpayment program as a negotiated element of every transaction sellers will contribute after closing of the contract sales_price to our non-profit organization and pay us a processing fee for our services furthermore we intend to rely on the integrity of our program to promote word-of-mouth marketing among buyers and sellers in order to sustain our future activities in response to a letter from the irs dated july 20xx requesting clarification of any other activities org stated that we do not intend to participate in any other charitable activities department of the treasury - internal_revenue_service form 886-a rev page -1- department of the ‘l'reasury - internal_revenue_service explanation of items oer 886a name of taxpayer org ein schedule no or exhibit year period ended 20xx other than the downpayment assistance program as outlined in our form_1023 application_for recognition in the same letter the irs asked what kind of contributions would be required of homebuilders the organization responded that we intend to treat homebuilders as sellers under our business plan consequently homebuilders that sell homes through our program will make a contribution and pay a processing fee to org in the aggregate amount of approximately of the contract sales_price of the property sold through our non-profit program the service issued a favorable determination_letter to org on august 20xx the determination_letter stated that org was exempt from federal_income_tax under sec_501 a of the code as an organization described in sec_501 the letter also determined that the organization was not a private_foundation with the meaning of sec_509 of the code because it was described in sec_509 and sec_170 v1 the organization’s guidelines state that gift funds are monies offered by org to low- income buyers the gift funds are offered towards the purchase downpayment and closing costs of a participating home anywhere in the united_states the guidelines also state that mortgage originators or qualified closing agents eg a settlement agent closing attorney escrow officer or title company representative may request gift funds on behalf of low-income buyers with a gift application org provides mortgage originators a standard method for requesting gift funds mortgage originators after acquiring the necessary information from the buyer submit the gift application online or fax the application to org once processed this request allows the buyer to receive a gift amount equal to of the contract sales_price and closing costs the gift’ after closing the seller or homebuilder makes a donation to org for the exact amount_of_the_gift and pays a flat processing fee of dollar_figure to org an org participating home is described as a home owned by a seller that has entered into a participating home agreement contract addendum with org most any home on the market can be purchased with funds from org if the seller agrees to participate a participating home may be an existing home or a new home offered by a homebuilder an overview prepared by the organization states that sellers participate in this program since such a program dramatically increases the pool of potential buyers decreases time necessary to sell their property while their net return 1s comparable to that of a traditional sale org filed form_990 for the year ended december 20xx and reported contributions of dollar_figure program service revenue totaled dollar_figure combined with dollar_figure of interest total revenue was form 886-a rev department of the treasury - internal_revenue_service page -2- name of taxpayer department of the ‘i'reasury - internal_revenue_service explanation of items cern 886a org ein schedule no or exhibit year period ended 20xx of the total revenue dollar_figure was disbursed as payments to low-income families for down payments on homes based on the examination of the activities and financial information reported on the form_990 return org generated revenue and expended funds in furtherance of its sole activity the in part il of the form_990 the organization operation of a down-payment assistance program provided the following statement of program service accomplishments the corporation’s to assist low-income families in purchasing their own home by gifting the down purpose is payments sales contract as well as sellers that participate in the program are required to contribute an amount equaling specific assistance to final of the individuals reported on the form_990 dollar_figure represented amounts disbursed by the organization to potential home buyers in the form of down-payment assistance the organization engages in no activity other than seller financed down payment assistance dollar_figure processing fee to org a immediately determined that it would no longer qualify for tax exempt status the organization has stated in a letter to the service dated october 20xx that once org learned that the irs had issued its ruling regarding down payment assistance programs the org organization also stated that org concedes that based upon irs latest revenue_ruling that seller funded down payment assistance programs standing alone would not qualify for tax exempt beginning with the issuance of revrul_2006_27 the organization began status winding down its business operations org currently has no continuing operations in providing down payment assistance or any other activity and is in the process of dissolving law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no or exhibit year period ended 20kx ee 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer org ein this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable as used in sec_501 as including the relief ofhe poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business easter house v us cl_ct aff'd 846_f2d_78 fed cir the court rejected the organization’s argument that the us court of federal claims considered whether an organization that provided an adoption and related health services to pregnant woman who agreed to place their newborns for adoption the court concluded that through the organization qualified for exemption under sec_501 the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption the adoption services merely agency complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operations of an adoption service which in and of itself did not serve an exempt_purpose the organization did not provide health-related services to unwed mothers who wished to keep their the organizations children or who arranged for an adoption independent of the organization sole source of support was the fees it charged adoptive parents rather than contributions from the the court also found that the organization competed with for-profit adoption agencies public accordingly the court engaged in substantial advertising and accumulated substantial profits found that the business_purpose and not the advancement of education and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house 12cl ct pincite 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan sec_501 because it served private basis did not exclusively serve purposes described in the court found that the organization was created and funded interests more than incidentally by persons affiliated with a particular political_party and that most of the organizations graduates department of the treasury - internal_revenue_service form 886-a rev page -4- name of taxpayer department of the treasury - intemal revenue service explanation of items een 886a org ein schedule no or exhibit year period ended 20xx consequently the court concluded that the worked in campaigns for the party’s candidates organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organizational insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve private interests within the the court concluded by stating that even if the political meaning of sec_501 -1 d gi party’s candidates and entities did comprise a charitable_class the organization would bear the a non-select manner burden of proving that is activities benefited members of the class in american campaign academy t c pincite 88_tc_1 aff'd without published opinion f ca cir the court held that an association formed in a private real_estate development to operate parks sec_501 swimming pools boat docks and other recreational facilities did not qualify as organization although the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus a substantial non-exempt purpose rather than for exclusively the organization operated for charitable purposes rul c b rev held that helping low-income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families in obtaining improved housing including conducting a training course relative to various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans sale revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and analyzed whether each organization qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate to low-income families who could not obtain financing through existing homes for conventional channels the organization also provided financial aid to low-income families eligible for loans under a federal housing program who did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low-income families did not qualify for exemption under sec_501 because it gave preference form 886-arev department of the treasury - internal_revenue_service page -5- eyem 886a name of taxpayer department of the ‘treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20kx org ein to employees of a business operated by the individual who also controlled the organization although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest revrul_72_559 1972_2_cb_247 held that an organization that subsidized recent law graduates during the first three years of their practice to enable them to establish legal practices in economically depressed communities that have a shortage of available legal services and to provide free legal services to needy members of the community qualified for exemption under sec_501 although the recipients of the subsidies were not themselves members of a charitable_class the resulting benefit to them did not detract from charitable purposes rather the young lawyers were merely the instruments by which the organization accomplished the charitable purpose of providing free legal services for those unable to pay for or obtain such services revrul_74_587 1974_2_cb_162 held that an organization providing low-cost or long- term loans to or equity investments in businesses operating in economically depressed areas qualified for exemption under sec_501 the organization provided financial assistance only to businesses that were unable to obtain funds from conventional sources and gave preference to businesses that would provide training and employment opportunities for unemployed or under- employed area residents although some of the individual business owners receiving financial assistance from the organization were not themselves members of a charitable_class the benefit to them did not detract from the charitable character of the organization’s program as in revrul_72_559 the recipients of aid were instruments for accomplishing the organization’s charitable purposes revrul_76_419 1976_2_cb_146 held that an organization that converts blighted land in an economically depressed community to an industrial park and leases space on favorable terms to businesses that agree to hire a significant number of unemployed area residents and train them in needed skills qualifies for exemption under sec_501 the organization furthered charitable purposes by improving economic conditions for the poor and distressed and combating community deterioration the organization offered inducements to businesses solely for the purpose of advancing charitable goals example situation per internal_revenue_bulletin date revrul_2006_27 under y’s grant making procedures y’s staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the form 886-a rev department of the treasury - internal_revenue_service page -6- ot 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20kx org ein sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller’s payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive ’s down payment assistance analysis situation per internal_revenue_bulletin date revrul_2006_27 y does not qualify as an organization described in sec_501 to finance its down payment assistance activities y relies on sellers and other real-estate related businesses that stand to benefit from the transactions y facilitates furthermore in deciding whether to provide assistance to a low-income applicant ys grant making staff knows the identity of the home seller and may also know the identities of other interested parties and is able to take into account whether the home seller or another interested_party is willing to make a payment to y ys receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y is structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes y does not qualify for exemption from federal_income_tax as an organization described in sec_501 government ’s position internal_revenue_bulletin date revrul_2006_27 situation its outlined above most closely identifies org’s down payment assistance program sec_501 to analysis it clearly shows org not qualifying as an organization described in finance its down payment assistance activities org relies on seller funding to finance its down the organization’s receipt of a payment from the home seller payment assistance activities of the corresponding to transactions and org’s reliance on these payments for most of its funding indicate that the in this respect benefit to the home seller is org is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its a critical aspect of the organization’s operations the amount of the down payment assistance in substantially_all in form 886-a crev department of the treasury - internal_revenue_service page -7- i 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein schedule no or exhibit year period ended 20kx like the organization primary goal and overshadowed any educational or charitable purpose considered in american campaign academy org is structured and operated to assist private affiliated with its funders like the organizations considered in american parties who are campaign academy easter house and columbia park recreation association org also serves an exempt_purpose but because org is not operated exclusively for exempt purposes org does not qualify for exemption from federal_income_tax as an organization described in sec_501 the conclusion that org is not operated as a charitable_organization within the meaning of federal tax regulations sec_1_501_c_3_-1 rests primarily on an analysis of its sources of revenue and its business activities based on the rationale described in revrul_2006_27 i r b date organizations that provide seller-funded down payment assistance to low-income homebuyers do not qualify as tax-exempt charities taxpayer’s position dir-1 president of org acknowledges that under current revrul_2006_27 his he is in the process of dissolving the organization no longer qualifies for tax exempt status corporation conclusion org is not operated exclusively for charitable purposes and consequently does not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code and sec_1_501_c_3_-1 sec_1_501_c_3_-1 gi sec_1 c - tax regulations d accordingly the organization’s exempt status is revoked effective january 20xx c -1 d g c -l e income the of form 886-arev department of the treasury - internal_revenue_service page -8-
